otihiom-.
The first ground assigned as error is not supported by the record, as it does not appear from the judgment of the court or otherwise, upon what special or particular ground it was, on which the court rendered its judgment. The only question therefore presented is, whether the evidence sustains the judgment.
The burden of proof was on the claimant to show that he was entitled to the right and psssession of the gin house, as against the plaintiffs claim of ownership, which he asserted by virtue of a decree of the district court in favor of Ross & Co. against said Lynn, foreclosing a lien on said building, order of sale under said judgment, sale made under that order, and purchase by the plaintiff, S. I). May, February 17, 1880; also a judgment which said plaintiff introduced in evidence, rendered by the district court of Coryell county in cause No. 817, which gives said May his writ of possession of said gin house against Lynn.
It does not appear from the statement of facts at what date it was that W. J. Barrett, as agent of the trustee under the deed of trust from Lynn to Chatham & Co., conveyed the property in question to the claimant; nor does it appear what was the date or the character of the lien on the property which was held by Ross & Co. A title, apparently regular and valid, under the decree rendered to satisfy 'that lien, a.nd which, from aught that appears to the contrary, may have been the older and superior title, is shown to have been vested in May, who had besides, a judgment giving him a writ of possession for the property.
It does not appear from the statement of- facts that Barrett was ever authorized to act as agent by R. K. Chatham, trustee, or that *27he ever sold said property according to the terms and conditions prescribed by the deed of trust.
Upon these fact it is clear that no Other judgment could properly have been rendered than one for the plaintiff, May. The judgment ought to be affirmed.
Report of Commissioners of Appeals examined, their opinion adopted and the judgment affirmed.
Opinion by
Walker, Presiding Commissioner,
adopted.